Opinion,
Mb. Justice Stebbett :
In the court below three exceptions were filed by defendant to the prothonotary’s taxation of Sheriff Burkholder’s costs. Two of these were fully sustained, and the other sustained in part. The costs were re-taxed accordingly, and this appeal was then taken by the sheriff.
The first and third exceptions were grounded on defective service of the writs therein mentioned, “ improper advertising, and failure to notify defendant or to serve sale bill on him,” in consequence of which omissions of duty the writs were set aside by the court. It was therefore contended that, by reason of his negligence, the sheriff had no right to claim the items of costs specified in either of said exceptions.
The court, upon evidence that was quite sufficient, found that the facts as claimed by defendant were true, and rightly sustained both exceptions. In this there was certainly .no error of which appellant has any just reason to complain; and, unless we are prepared to say that neglect of official duty, whereby parties litigant are subjected to vexatious delay and expense, is sufficient ground on which to base a claim for fees, etc., the decree in this case should be affirmed. It requires neither ar*179gument nor citation of authority to show that the conclusions reached by the court below are correct. Except as to an overcharge of twenty-five cents for writ, the second exception was rightly dismissed.
Decree affirmed and appeal dismissed, with costs to be paid by appellant.